DETAILED ACTION
The Preliminary Amendment has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-28 objected to because they do not conform with 37 CFR 1.75(i).   “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”  Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The independent claims recite “at least three rotating rollers” but then the independent claims and dependent claims go on to recite “at least one roller”, “neighbored rollers”, “one roller”, “every second roller”, etc.  The relationships between all of these rollers is not clear.  Do they refer to the same three rotating rollers?  There is no clear line of antecedent basis presented in the claims regarding these rollers.  Additionally, the same is true for the “time intervals” and “time period” recited in claim 16 and the claim which depend from it.  The antecedent basis for the various “intervals” and “periods” is not clear. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholson (GB 2289202 A).  Nicholson discloses a roller screen to transport and screen particles, comprising at least three rotating rollers (2) installed in succession at given clearances and arranged transversally in relation to a transport direction of the particles, wherein at least one roller features is connected to a brake (see P. 4, lines 1-5) to change its circumferential velocity and its rotational direction.  Nicholson is capable of being operated at defined intervals.  At least one roller is connected to at least one motor (10) with variable speed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (GB 2289202 A) in view of Dube et al. (CA 2213157 A1).  Nicholson discloses a method for cleaning of a roller screen transporting and screening particles by means of at least three rotating rollers comprising installing in succession the at least three, separately driven, rotating rollers (see Fig. 1) at given clearances and arranged transversally in relation to a transport direction of the particles to screen a desired range of particle sizes, wherein at least each second roller changes its rotational direction over time for defined time periods (see P. 4, lines 1-5) such that for this defined time period for at least one pair of neighbored rollers both rollers roll in opposite rotational directions and that at least one roller is braked (inherently disclosed for the change in rotation direction).  Nicholson discloses all the limitations of the claims, but it does not disclose that the at least on roller changes its rotational direction at defined, periodic, time intervals between 0.1 and 3000 sec. and that the at least one roller is braked at defined, periodic, time intervals between 0.1 and 3000 sec.; the time period lasts between 0.1 to 30 sec.; or that at least two rollers change their rotational direction on the same time.  Rather, the cleaning method occurs only after an object has become trapped.  However, Dube discloses a similar method of cleaning a roller screen in which the rotation of at least two rollers is changed at defined, periodic, time intervals between 0.1 and 3000 sec.; the time period lasts between 0.1 and 30 sec.; and the at least one roller is braked at defined, periodic, time intervals between 0.1 and 3000 sec. (see P. 3, lines 1-10 and .
Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (GB 2289202 A) in view of Sieg et al. (US 6,196,394).  Nicholson discloses a roller screen to transport and screen particles, comprising at least three rotating rollers (2) installed in succession at given clearances and arranged transversally in relation to a transport direction of the particles, wherein at least one roller features is connected to a brake (see P. 4, lines 1-5) to change its circumferential velocity and its rotational direction.  Nicholson is capable of being operated at defined intervals.  Nicholson discloses all the limitations of the claims, but it does not disclose that at least one roller is connected to at least one electric motor which is connected to at least one frequency converter, and every second roller is connected to the same frequency converter.  Rather, Nicholson discloses using variable hydraulic motors as one example of controlling the rollers.  However, Sieg discloses a similar device which includes a plurality of rollers (see col. 2, lines 25-26) connected to at least one electric motor (see col. 3, line 4) which is connected to at least one frequency converter (7), and every second roller is connected to the same frequency converter (see col. 3, lines 1-12) for .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Christensen (WO 03/051537 A1) discloses a roller screen in which the rollers are independently controllable.  Vaananen et al. (US 6,253,927) discloses a roller screen in which the speed of the rollers increases along the length of the roller screen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK H MACKEY/Primary Examiner, Art Unit 3653